Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of S.A.                                 Appeal from the County Court at Law of
                                                      Lamar County, Texas (Tr. Ct. No. 10-CJV-
No. 06-14-00055-CV                                    14). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, S.A., has adequately indicated her inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 31, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk